        Case 3:17-cv-00039-JD Document 247 Filed 12/31/18 Page 1 of 3



 1   FEDERAL TRADE COMMISSION
     Kevin H. Moriarty (D.C. Bar No. 975904)
 2     kmoriarty@ftc.gov
     Cathlin Tully (NY Bar)
 3     ctully@ftc.gov
     Jarad A. Brown (CA Bar No. 294516)
 4     jbrown4@ftc.gov
     Katherine E. McCarron (D.C. Bar No. 486335)
 5     kmccarron@ftc.gov
     Laura Riposo VanDruff (D.C. Bar No. 481785)
 6     lvandruff@ftc.gov
     Brian C. Berggren (CA Bar No. 279279)
 7     bberggren@ftc.gov
     600 Pennsylvania Avenue NW, Mail Stop CC-8232
 8   Washington, D.C. 20580
     Telephone: (202) 326-2999
 9   Facsimile: (202) 326-3062

10   Attorneys for Plaintiff
     FEDERAL TRADE COMMISSION
11

12                              UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                 SAN FRANCISCO DIVISION

15 FEDERAL TRADE COMMISSION,                         CASE NO. 3:17-CV-00039-JD

16                Plaintiff,                         PLAINTIFF FEDERAL TRADE
                                                     COMMISSION’S ADMINISTRATIVE
17        v.                                         MOTION FOR STAY IN LIGHT OF
                                                     UNITED STATES GOVERNMENT
18 D-LINK SYSTEMS, INC., a California                CESSATION
   Corporation,
19
                Defendant.                           The Honorable James Donato
20

21

22

23

24

25

26

27

28


               FTC’S ADMINISTRATIVE MOTION FOR STAY DUE TO GOVERNMENT CESSATION
                                     CASE NO. 3:17-CV-00039-JD
          Case 3:17-cv-00039-JD Document 247 Filed 12/31/18 Page 2 of 3



 1                               NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that as soon as the matter may be heard, Plaintiff Federal Trade

 3 Commission (“FTC”) will, and hereby does, move pursuant to Local Rule 7-11 for a temporary

 4 stay of all pretrial and trial deadlines in this case. Attached hereto is a proposed form of order and

 5 a declaration explaining why a stipulation could not be obtained. In support of this motion, counsel

 6 for the FTC states the following:

 7          1.      The Court’s November 2, 2018 Amended Scheduling Order (ECF No. 222) set the

 8 following deadlines: on January 3, 2019, the Order directs the parties to appear before the Court at

 9 the Pretrial Conference; on January 9, 2019, the Order directs the parties to jointly file certain

10 excerpts of deposition testimony and discovery responses; and, the Order sets January 14, 2019 as

11 the date on which trial will begin.

12          2.      Trial counsel for the FTC plans to travel to San Francisco, California on January 2,

13 2019 to participate in the January 3, 2019 Pretrial Conference. Trial counsel for the FTC plans to

14 return to San Francisco, California on January 8, 2019 to engage in final pretrial preparation with

15 trial witnesses and technical staff.

16          3.      At the end of the day on December 21, 2018, appropriations for the FTC expired. The

17 FTC had sufficient carryover funds to continue operating through December 28, 2018. After that,

18 the agency lacked appropriated funding, and the FTC does not know when funding will be restored.

19          4.      Absent an appropriation, FTC attorneys are prohibited from working, even on a

20 voluntary basis, “except for emergencies involving the safety of human life or the protection of

21 property.” 31 U.S.C. § 1342.

22          5.      Undersigned counsel for the FTC therefore requests that the Court stay all deadlines

23 in this case until Congress has restored appropriations to the FTC.

24          6.      If this motion for a stay is granted, undersigned counsel will notify the Court as soon

25 as Congress has appropriated funds for the FTC. The FTC requests that, at that point, the parties

26 confer and propose a further amended scheduling order that would account for counsel’s and experts’

27 schedules and the schedules of fact witnesses, including those who must travel from Taiwan.

28

                                                     -1-
                 FTC’S ADMINISTRATIVE MOTION FOR STAY DUE TO GOVERNMENT CESSATION
                                       CASE NO. 3:17-CV-00039-JD
         Case 3:17-cv-00039-JD Document 247 Filed 12/31/18 Page 3 of 3



 1          7.      Counsel for Defendant has stated that Defendant opposes implementation of a stay

 2 prior to the January 3, 2019 Pretrial Conference. Counsel for Defendant has further stated that

 3 subsequent to the January 3, 2019 Pretrial Conference, Defendant takes no position on this motion.

 4          Therefore, although the FTC greatly regrets any disruption caused to the Court and

 5 Defendant, the FTC hereby moves for a stay of all pretrial and trial deadlines in this case until FTC

 6 attorneys are permitted to resume their usual civil litigation functions.

 7

 8 DATED: December 31, 2018                       FEDERAL TRADE COMMISSION

 9

10                                                By:   /s/ Laura Riposo VanDruff
                                                        Laura Riposo VanDruff
11                                                      FEDERAL TRADE COMMISSION
                                                        600 Pennsylvania Avenue NW, CC-8232
12                                                      Washington, D.C. 20580
                                                        Telephone: (202) 326-2999
13                                                      Facsimile: (202) 326-3062

14                                                      Attorneys for Plaintiff
                                                        FEDERAL TRADE COMMISSION
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -2-
                 FTC’S ADMINISTRATIVE MOTION FOR STAY DUE TO GOVERNMENT CESSATION
                                       CASE NO. 3:17-CV-00039-JD
